Citation Nr: 0100659	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Timeliness of substantive appeal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to February 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a decision by the Nashville, Tennessee, Regional Office 
(RO) of the Department of Veterans Affairs (VA) finding that 
the appellant's Substantive Appeal to the denial of her claim 
of entitlement to service connection for the cause of the 
veteran's death was untimely.  She subsequently perfected an 
appeal of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  Notice of the RO's decision denying the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death was sent on November 28, 1997, and after 
receipt of a timely Notice of Disagreement, the RO issued a 
Statement of the Case on November 30 , 1998.

3.  The appellant was required to submit a Substantive Appeal 
by November 28, 1998, within one year of notice of the 
decision denying her claim, or by January 30, 1999, within 60 
days of notice of the Statement of the Case.

4.  The earliest document which can be construed as a 
Substantive Appeal of her claim of entitlement to service 
connection for the cause of the veteran's death was received 
on February 9, 1999, and was dated by the appellant on 
February 3, 1999. 


CONCLUSION OF LAW

The appellant did not submit a timely Substantive Appeal from 
the RO's denial of her claim of entitlement to service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.202, 20.301(a), 
20.302(b), 20.305, 20. 306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1997 the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or 
Dependent Child (including death compensation if applicable).  
On the form she indicated that she was not claiming that the 
veteran's cause of death was due to service.  The RO sought 
additional development from the appellant, to include copies 
of the veteran's death certificate, expenses, and 
authorization for the release of the private medical records 
for the time period surrounding the veteran's death.  Upon 
receipt of this information, the RO issued a decision on 
November 19, 1997, which denied the veteran's claims of 
entitlement to service connection for the cause of the 
veteran's death, and eligibility to Dependents' Educational 
Assistance.  A copy of this rating decision, notice of the 
denial, and the decision denying the appellant's claim of 
entitlement to death pension benefits were sent to the 
appellant on November 28, 1997.

On February 3, 1998, the RO received a Notice of Disagreement 
from the appellant stating that she wished to appeal the 
denial of her benefits as the widow of the veteran.  The 
statement went on to state that she believes that she is 
entitled to service connection for the cause of the veteran's 
death because he died due to his smoking and that he began 
smoking in the military and became addicted at that time.  In 
February 1998 she was provided with an explanation of the 
post-decision review process, including her right to submit 
additional evidence.  In April 1998 additional evidence was 
requested by the RO with regard to her claim of entitlement 
to service connection for the cause of the veteran's death 
due to tobacco use.  Reports of Contact with the appellant in 
May 1998 and June 1998 note that she requested and was given 
an extension of time to submit evidence until September 1998.  

On November 30, 1998, the RO issued a Statement of the Case 
on the issue of entitlement to service connection for the 
cause of the veteran's death, which was mailed with notice of 
the appellant's appellate rights on the same day.  The notice 
stated that the appellant had 60 days from the date of the 
letter to submit a Substantive Appeal.  On February 9, 1999, 
the RO received a VA Form 9 Substantive Appeal from the 
appellant stating that her husband's cause of death was 
related to his military service, along with additional 
evidence.  This form was dated by the appellant on February 
3, 1999.  On March 3, 1999, the appellant submitted another 
VA Form 9 pertaining to her claim, asserting that she had 
missed the 60 day deadline, that her attorney had filed it 
against her wishes, and requesting an opportunity to 
appropriately file her appeal.  In April 1999 the RO informed 
the appellant that her Substantive Appeal was untimely.  She 
subsequently perfected an appeal of this decision.

Initially, the Board notes that the appellant's 
representative argues that the November 1997 decision denying 
her claim of entitlement to service connection for the cause 
of the veteran's death is in error because the appellant 
clearly did not intend to raise this claim on her application 
filed in August 1997.  Accordingly, the representative 
asserts that this decision is invalid with regard to this 
issue, and that her February 1998 statement is not a Notice 
of Disagreement, but an original claim, and the Statement of 
the Case is the original decision denying this claim.  The 
Board disagrees with this interpretation.  Although the 
appellant did note that she was not claiming that the cause 
of the veteran's death was due to service in her application, 
the RO adjudicated this claim pursuant to 38 C.F.R. 
§ 3.152(b)(1) (2000), which asserts that a claim for death 
pension benefits should be considered a claim for death 
compensation, dependency and indemnity compensation and 
accrued benefits.  Additionally, the RO developed the cause 
of death claim properly, and notified the appellant of her 
development requirements.  Most significantly, in her 
February 1998 statement, interpreted by the RO as a Notice of 
Disagreement, the appellant clearly recognized that a claim 
of entitlement to service connection for the cause of the 
veteran's death was adjudicated in the November 1997 
decision, and did not object to its consideration, and in 
fact, specifically addressed this claim as a claim.  
Furthermore, subsequent to her Notice of Disagreement, the RO 
provided her additional notification of development for her 
claim, and extended the time period for her to submit 
evidence.  Therefore, even if she did not claim cause of 
death on her original application, she did not object to its 
consideration, and was not prejudiced by the RO's inclusion 
and adjudication of this issue in the November 1997 decision.  

Turning to the issue at hand, the timeliness of the 
appellant's Substantive Appeal, an appeal consists of a 
timely Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2000).  
A Substantive Appeal shall be filed within 60 days from the 
date of mailing of the Statement of the Case, or within the 
remainder of the one year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (2000).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for the purposes of 
determining whether an appeal has been timely filed.  
38 U.S.C.A. § 7105(d)(3); § 20.302(b).  Notice means written 
notification sent to the claimant at his or her latest 
address of record.  38 C.F.R. § 3.1(q) (2000).  The Board 
also notes that either the appellant or her representative 
may file a Substantive Appeal.  38 C.F.R. § 20.301(a) (2000).  
A decision as to the adequacy of allegations of error of fact 
or law in a Substantive Appeal will be made by the Board.  
38 C.F.R. § 20.203 (2000).  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305(b) (2000).  Additionally, 
under VA regulations, absent evidence of a postmark, it is 
presumed that any written document required to be "filed 
within a specified period of time", which includes a Notice 
of Disagreement or Substantive Appeal, was mailed 5 days 
prior to the actual receipt of the document by the RO, 
excluding Saturdays, Sundays, and legal holidays.  38 C.F.R. 
§§ 20.305(a), 20.306.  

As noted above, the Statement of the Case was dated November 
30, 1998, thus computation of the 60 day period began on 
December 1, 1998, and including the 60th day from this date, 
ended on Friday, January 29, 1999.  The appellant's 
Substantive Appeal was received on Tuesday, February 9, 1999, 
and no postmark is available, so by regulation, it is 
presumed to be mailed 5 days prior to this date.  Excluding 
Saturdays, Sundays, and legal holidays, this places receipt 
of the Substantive Appeal on Wednesday, February 3, 1999, the 
day the appellant dated it.  However, this date is still 
outside the time period for a timely Substantive Appeal under 
the regulations.

The appellant has asserted that her attorney filed the 
Substantive Appeal for her against her wishes, and that she 
is not at fault for the untimeliness.  She has also asked for 
an opportunity to appropriately file her Substantive Appeal, 
which the Board interprets as a request for an extension of 
the time period within which to file.  However, a request for 
an extension of time to file a Substantive Appeal must be 
made prior to the expiration of the time period to file the 
Substantive Appeal, in the present case, that would be by 
January 29, 1999.  38 C.F.R. § 20.303 (2000).  The first 
statement that could be construed as such a request is the 
second Substantive Appeal received by the RO on March 3, 
1999, well after the time period had expired.  Accordingly, 
an extension of time cannot be granted.

Based on the evidence of record, the Board finds that the 
appellant has not submitted a timely Substantive Appeal of 
the denial of her claim of entitlement to service connection 
for the cause of the veteran's death.  


ORDER

The appellant has not submitted a timely Substantive Appeal 
of the RO's denial of her claim of entitlement to service 
connection for the cause of the veteran's death.


REMAND

In a November 1997 decision, the RO denied entitlement to 
death benefits and eligibility for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  In a February 1998 
statement, the appellant indicated her disagreement with the 
November 1997 decision denying her widows benefits.  However, 
no Statement of the Case was subsequently issued by the RO 
for either issue.  In addition, in an October 1999 decision, 
the RO denied the appellant's petition to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In October 1999 she submitted a timely 
notice of disagreement to this decision.  As with the other 
issues, no Statement of the Case has been issued on this 
claim.  Under Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999), a remand is in order so that a Statement of the Case 
addressing the appellant's claims can be issued.

Accordingly, these claims are REMANDED to the RO for the 
following development:

The RO should furnish the appellant and 
her representative a Statement of the 
Case addressing her claims of entitlement 
to death pension benefits, eligibility to 
Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, and her petition to 
reopen her claim of entitlement to 
service connection for the cause of the 
veteran's death.  It should include a 
complete description of her rights and 
responsibilities in perfecting an appeal 
of the denial of these claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 



